Exhibit 99.2 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined balance sheet combines our historical unaudited balance sheet as of September 30, 2010 and the historical unaudited balance sheet of Santa Teresa Minerals, S.A. as of September 30, 2010, giving effect to the acquisition as if it had occurred on September 30, 2010. The following unaudited pro forma condensed combined statements of operations combine (i)the historical unaudited statements of operations of us and Santa Teresa Minerals for the nine months ended September 30, 2010, giving effect to the acquisition as if it had occurred on January 1, 2010, and (ii)the historical audited statements of operations of us and Santa Teresa Minerals for the twelve months ended December31, 2009, giving effect to the acquisition as if it had occurred on January1, 2009. The following information should be read in conjunction with the pro forma condensed combined financial statements: ● Accompanying notes to the unaudited pro forma condensed combined statements; ● Separate historical financial statements of Santa Teresa Minerals included elsewhere in this Report; and ● Our separate historical financial statements, which are included in our Annual Reports filed on Form 10-K and our Quarterly Reports filed on Form 10-Q. The unaudited pro forma information is not necessarily indicative of the financial position or results of operations that may have actually occurred had the acquisition taken place on the dates noted, or the future financial position or operating results of the combined company. 1 USD Energy Corp. and Santa Teresa Minerals, S.A. Consolidated Pro Forma Balance Sheets (Unaudited) Historical Pro Forma Consolidated (Unaudited) USD Energy Corp. Nine Months Ended September 30, 2010 (a) Santa Teresa Minerals, S.A. Nine Months Ended September 30, 2010 Adjustments As Adjusted ASSETS Current assets Cash $ — $ $ — $ Accounts receivable — — Other current assets — Total current assets — — Property andequipment, net — — Intangible assets and goodwill — — (b) Total assets — LIABILITIES AND SHAREHOLDERS’ DEFICIT Liabilities Notes payable — — Accounts payable and accrued expenses — Due to related parties — Total liabilities — Stockholders’ Equity (Deficit) Common stock — (b) Paid in capital — (b) Deficit accumulated during development stage ) ) (b) ) Member contributions during development stage — )(b) — Total shareholders’ equity (deficit) ) Total liabilities and shareholders’ equity (deficit) $ — $ $ $ See accompanying notes to pro forma financial information 2 USD Energy Corp. and Santa Teresa Minerals, S.A. Consolidated Pro Forma Statements of Operations (Unaudited) Historical Pro Forma USD Energy Corp. Nine Months Ended September 30, 2010 (a) Santa Teresa Minerals, S.A. Nine Months Ended September 30, 2010 Adjustments As Adjusted Income $ — $ — $ — $ — Operating expenses General and administrative — — Legaland accounting — Selling — — Total operating expenses — Income from operations ) ) — ) Other income (expense) LLC Fees — ) — ) Interest income (expense) ) — — ) Total other income (expense) ) ) — ) Net loss $ ) $ ) $ — $ ) Net loss per share $ ) $ $ ) Weighted average shares outstanding (b) See accompanying notes to pro forma financial information 3 USD Energy Corp. and Santa Teresa Minerals, S.A. Consolidated Pro Forma Statements of Operations Historical (Audited) Pro Forma Consolidated (Unaudited) USD Energy Corp. December 31, (a) Santa Teresa Minerals, S.A. December 31, Adjustments As Adjusted Income — $ — $ — $ — Operating expenses General and administrative — — Legal and accounting — — Selling — Total operating expenses — Income from operations ) ) — ) Other income (expense) LLC Fees — Interest income (expense) ) — — ) Total other income (expense) ) — — ) Net loss $ ) $ ) $ — $ ) Net loss per share $ ) $ $ ) Weighted average shares outstanding (b) See accompanying notes to pro forma financial information 4 Notes to Pro Forma Financial Information (a) The Unaudited Pro Forma Consolidated Financial Statements are based on the historical financial statements of Santa Teresa Minerals, S.A. On December 7, 2010, we entered into an Share Exchange Agreement with Santa Teresa Minerals, S.A. (b) Adjustments reflect the opening balance sheet entries as determined by an internal valuation of the consideration paid. We issued 21,500,000 shares under a Stock Purchase Agreement dated December 7, 2010 and 25,500,000 shares under the Exchange A. 5
